Citation Nr: 0511588	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, from October 9, 2001 to 
September 19, 2003.    

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss on and after September 20, 2003.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from January 1943 
to February 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).

The issue of entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss on and after September 20, 
2003, will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDINGS OF FACT

1.  On a VA audiometry examination in April 2002, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 68 decibels; his speech 
discrimination was 92 percent correct in the right ear (Level 
II).  

2.  On a VA audiometry examination in April 2002, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 89 decibels; his 
speech discrimination was 64 percent correct in the left ear 
(Level VIII).   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss, for the period of time 
from October 9, 2001 to September 19, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In October 2001, the appellant filed a claim of entitlement 
to service connection for bilateral hearing loss.  By a June 
2002 rating decision, the RO denied the aforementioned claim.  
The appellant filed a notice of disagreement in July 2002.  
However, by a February 2003 rating action, the RO granted the 
appellant's claim for service connection for bilateral 
hearing loss and assigned a 10 percent disability rating, 
effective from October 9, 2001.  The appellant disagreed with 
the evaluation and initiated an appeal.  In a December 2003 
rating decision, the RO increased the disability rating for 
the appellant's service-connected bilateral hearing loss from 
10 percent to 20 percent disabling, effective from September 
20, 2003.   

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issue of entitlement to an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss, from October 9, 2001 to September 19, 2003.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent a 
VA examination for his bilateral hearing loss in April 2002.  
Therefore, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Accordingly, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  



II.  Factual Background

VA Medical Center (VAMC) outpatient treatment records, from 
October 1999 to September 2001, show that in October 1999, 
the appellant was diagnosed with bilateral hearing loss.  
According to the records, in December 1999, the appellant was 
given bilateral hearing aids.  The records reflect that in 
September 2001, the appellant underwent an audiological 
evaluation which was reported to reveal a bilateral, mild to 
severe sensorineural hearing loss.  

In April 2002, the appellant underwent a VA audiological 
evaluation.  At that time, he stated that due to his 
bilateral hearing loss, he had difficulties with "everyday 
communication."  The audiological examination revealed that 
the appellant had pure tone air conduction threshold levels 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
as follows: 40, 45, 60, 70, and 95 decibels, respectively, 
with a pure tone average of 70 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 65, 65, 80, 90, and 120 decibels, with a 
pure tone average of 89 decibels.  Speech discrimination 
percentages were 92 percent in his right ear and 64 percent 
in his left ear.  It was specifically noted that the Maryland 
CNC word list was used.  The examiner interpreted the results 
as showing moderate to profound mixed hearing loss for the 
right ear, and severe to profound mixed hearing loss for the 
left ear.  Word recognition scores were described as mildly 
reduced for the right ear and significantly reduced for the 
left ear, and were in agreement with the degree and 
configuration of the audiogram.     

A VAMC outpatient treatment record shows that in July 2002, 
the appellant's hearing aid was adjusted.  

By a February 2003 rating action, the RO granted the 
appellant's claim for service connection for bilateral 
hearing loss.  At that time, the RO assigned a 10 percent 
disability rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 for the appellant's service-connected bilateral hearing 
loss, effective from October 9, 2001.  

A private audiological evaluation report, dated in January 
2003, shows that at that time, the appellant underwent an 
audiological evaluation.  Otoscopy was unremarkable, and 
tympanometry revealed normal middle ear pressure and 
compliance bilaterally.  Pure tone audiometry revealed a mild 
sloping to severe mixed hearing loss on the right, and a 
moderate sloping to severe mixed hearing loss on the left.  
The Board notes that the report did not contain specific pure 
tone threshold results for each ear at the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz, with an average pure 
tone threshold result for each ear.  Speech discrimination 
scores were 70 percent at 75 decibels hearing loss for the 
right ear, and 80 percent at 95 decibels hearing loss for the 
left ear.  Most Comfortable Levels were obtained at 75 
decibels hearing loss for the right ear, and 95 decibels 
hearing loss for the left ear.  Uncomfortable Levels were 
obtained at 85 decibels hearing loss for the right, and 105 
decibels hearing loss for the left.  Stapedial reflex 
responses were appropriate.  The examiner did not indicate 
the type of speech discrimination test used.  The examiner 
interpreted the test results as showing a mild sloping to 
severe mixed hearing loss on the right, and a moderate 
sloping to severe mixed hearing loss on the left.  According 
to the examiner, severe recruitment was present, bilaterally.    

On September 20, 2003, the appellant underwent a VA 
audiological evaluation.  Based on the results of the 
September 20, 2003 VA audiological evaluation, the RO, in a 
December 2003 rating action, increased the disability rating 
for the appellant's service-connected bilateral hearing loss 
from 10 percent to 20 percent disabling under Diagnostic Code 
6100, effective from September 20, 2003.  

III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson, 12 Vet. App. at 119, the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 119.

In the February 2003 rating action, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a 10 percent disability rating was assigned 
under Diagnostic Code 6100, effective from October 9, 2001.  
As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 119.  Thus, 
given that the RO in a December 2003 rating action, increased 
the disability rating for the appellant's service-connected 
bilateral hearing loss from 10 percent to 20 percent 
disabling under Diagnostic Code 6100, effective from 
September 20, 2003, the issues on appeal have been 
characterized as the following: (1) entitlement to an initial 
evaluation in excess of 10 percent for bilateral hearing 
loss, from October 9, 2001 to September 19, 2003, and (2) 
entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss on and after September 20, 2003.  As 
previously stated, the issue of entitlement to an evaluation 
in excess of 20 percent for bilateral hearing loss on and 
after September 20, 2003, will be discussed in the remand 
portion of this decision.  Therefore, the Board must evaluate 
the relevant evidence with respect to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss, from October 9, 2001 to September 
19, 2003.    

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2004).   

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

In this case, the Board cannot apply the January 2003 
audiology results obtained at a private facility because the 
audiological evaluation report does not include the necessary 
test findings to allow for evaluation of the appellant's 
hearing loss under applicable VA rating criteria outlined 
above.  In this regard, upon a review of the January 2003 
private audiological evaluation report, although it was noted 
that pure tone audiometry revealed a mild sloping to severe 
mixed hearing loss on the right, and a moderate sloping to 
severe mixed hearing loss on the left, the report did not 
contain specific pure tone threshold results for each ear at 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz, with 
an average pure tone threshold result for each ear.  In 
addition, while speech discrimination percentages were 
recorded, the examiner did not indicate the type of speech 
discrimination test used.  As indicated above, 38 C.F.R. 
§ 4.85(a) requires that the Maryland CNC list be used in 
calculating hearing impairment for VA purposes.  Accordingly, 
the January 2003 private audiological evaluation report 
cannot be used for rating purposes.  

In light of the above, the Board will therefore focus on the 
April 2002 VA audiological examination report, which 
contained numerical interpretations of the auditory 
thresholds for the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 hertz, and explicitly indicated use of the Maryland CNC 
Test for speech recognition.  In this regard, the Board notes 
that the audiological findings from the appellant's April 
2002 VA audiometric examination translate into Level II 
hearing loss for the right ear and Level VIII hearing loss in 
the left ear.  See 38 C.F.R. § 4.85.  Pursuant to these 
findings, a 10 percent disability evaluation is appropriate.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.    

As previously stated, the rating criteria provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  In regard to the appellant's 
right ear, the appellant's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in any service-connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
any ear.  Thus, the appellant is not entitled to 
consideration under 38 C.F.R. § 4.86 for exceptional patterns 
of hearing impairment in the right ear for the period of time 
from October 9, 2001 to September 19, 2003.  However, the 
appellant is entitled to consideration under 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment in the left 
ear for the period of time from October 9, 2001 to September 
19, 2003.  In this regard, upon a review of the appellant's 
April 2002 VA audiological examination report, the pure tone 
threshold in each of the four specified frequencies was 
greater than 55 in the left ear.  Thus, when the April 2002 
VA audiological examination results for the left ear are 
applied to Table VIA, a VIII designation results; again 
yielding a 10 percent evaluation.  

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the 10 percent evaluation in effect for the 
appellant's service-connected bilateral hearing loss, for the 
period of time from October 9, 2001 to September 19, 2003, is 
appropriate, and entitlement to an initial evaluation in 
excess of 10 percent for the period of time from October 9, 
2001 to September 19, 2003, is not warranted.  The 10 percent 
disability evaluation is the highest rating warranted for the 
period of time from October 9, 2001 to September 19, 2003.  
See Fenderson, 12 Vet. App. at 119.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent, 
for the period of time from October 9, 2001 to September 19, 
2003, is denied.  


REMAND

As previously stated, by a February 2003 rating action, the 
RO granted the appellant's claim for service connection for 
bilateral hearing loss.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Code 6100 for the 
appellant's service-connected bilateral hearing loss, 
effective from October 9, 2001.  The appellant disagreed with 
the evaluation and initiated an appeal.

A VA audiological examination was provided on September 20, 
2003.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 40, 45, 60, 65, and 85 decibels, respectively, with 
a pure tone average of 64 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 65, 65, 80, 95, and 120 decibels, with a pure tone 
average of 90 decibels.  Speech discrimination percentages 
were 88 percent in his right ear and 88 percent in his left 
ear.  The examiner interpreted the results as showing a 
bilateral moderate to severe sensorineural hearing loss, with 
mildly reduced word recognition and normal tympanometry.  

By a December 2003 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss from 10 percent to 20 percent 
disabling under Diagnostic Code 6100, effective from 
September 20, 2003, the dated of the VA audiological 
examination.  See 38 C.F.R. § 3.400 (2004).

In the appellant's substantive appeal in January 2004, the 
appellant stated that he had lost all of his hearing in his 
left ear and that his right ear had worsened.  The appellant 
also noted that if he did not have his hearing aids in, he 
was unable to hear anything.  Thus, the Board notes that in 
light of the appellant's contentions that his hearing has 
worsened, the RO must afford the appellant a new examination.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).       

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  Any report prepared should be 
typed.     

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

4.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


